Citation Nr: 1408913	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO.  10-42 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a right lower extremity disorder, to include the right knee and foot.

2.  Entitlement to service connection for a left lower extremity disorder, to include the left knee and foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel



INTRODUCTION

The Veteran had active military service from December 1972 to December 1974.

This matter comes to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In May 2009 the RO denied service connection for right and left lower extremity pain and discomfort.  The RO also separately denied service connection for residuals of a right foot sprain in a November 2009 decision.  The Board has consolidated the right lower extremity claim to include the right foot sprain residuals to avoided duplicating the issues.  

The issue of entitlement to service connection for a traumatic brain injury has been raised by the record via a September 2010 statement by the Veteran submitted on his VA Form 9, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for disabilities of the bilateral lower extremities to include the knees and feet.  He contends that he has these disabilities as a result of a fall in service when he slipped on some ice and fell on a pier.  The Veteran is competent to report that he injured his legs during his fall in service; and the service treatment records confirm that he did have a fall off the pier on some rocks, even though only injury to the face was noted.  Post-service records demonstrate osteoarthritis in the knees and hallux valgus of the left foot.  Based on these findings the Veteran should be afforded a VA examination to determine whether he has any disabilities in the bilateral lower extremities as a result of his reported injuries in service.  

The Veteran has indicated that he was treated at a private hospital following the fall.  It also was noted on a service department Memorandum of Injury that the Veteran had been taken to a civilian hospital in an ambulance.  On remand the Veteran should be given the opportunity to identify these records so that VA can make attempts to obtain them.

The record also reflects that the Veteran started receiving SSI benefits for disability in August 2009.  It is not clear from the record upon which disabilities this award was based.  For this reason they could be relevant to the Veteran's claim and should be obtained.

Finally, service treatment records note that the Veteran reported that he had been drinking heavily and that when he was returning to the ship he fell off of the pier onto the rocks below.  The Veteran on his VA Form 9, however, denied being inebriated at the time of the fall.  The Veteran cannot receive benefits for an injury that happened as a result of his willful misconduct or abuse of alcohol.  See 38 C.F.R. § 3.6(m).  There is no line of duty inquiry in the claims file.  Thus, the Veteran's service personnel record should be obtained on remand, as well.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain and associate with the claims file or Virtual VA records a complete copy of the Veteran's SSA file reflecting his receipt of SSI disability benefits in August 2009.  If efforts to obtain these records are unsuccessful notify the Veteran and indicate what further steps VA will make concerning the claim.

2.  Make arrangements to obtain a complete copy of the Veteran's service personnel records to determine whether there were any line of duty inquiries concerning his injury in December 1973 at which time the Veteran stated that he had been drinking on the report.  If efforts to obtain these records are unsuccessful notify the Veteran and indicate what further steps VA will make concerning the claim.

3.  Ask the Veteran to identify and sign the proper release form for any additional treatment he has received for his lower extremities, including the name of the civilian hospital in New York where he was treated after his fall in service in 1973.

4.  Thereafter, schedule the Veteran for a VA orthopedic examination.  The claims file must be made available to, and reviewed by, the examiner.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any disabilities of the Veteran's bilateral lower extremities, to include the knees and feet, had its clinical onset during active service or within one year of service separation, or is related to any in-service disease, event, or injury.  

In providing this opinion, the examiner should acknowledge the Veteran's injury documented in his service treatment records and the Veteran's competent reports that he also injured his lower extremities during this fall. 

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

5.  After the requested examination has been completed, the report should be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the examiner for corrective action.

6.  Finally, readjudicate the claim on appeal.  If any of the benefits remains denied, issue the Veteran and his representative a Supplemental Statement of the Case and allow for a reasonable period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



